Title: To George Washington from the Commissioners for the District of Columbia, 28 January 1794
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            City of Washington January 28. 1794
          
          Major Ellicotts return in November, after being absent great part of the Summer, and
            soon after we had employed his Brother Joseph, was so plainly
            calculated to be heavy on the Funds, that we could not submit to it, and discharged him
            at our last Meeting: we flattered ourselves, that we should have
            more expedition and Quiet too with his Brothers, but he has continued here, and has, we
            believe, worked like so much Levin in the Surveying Department; for the paultry press in
            this Town, has constantly since teemed with lies and abuse, in which the young men have
            been Instruments or Volunteers—Nothing of Consequence has been done in the Field, in the
            fine weather past, and the Idea seems to be, that little is to be done till the Spring
            but to count the time—We have on the whole, done now, what perhaps had better been done
            long ago—discharged the whole for there is evidently a want of Industry, and there are
            so many Instances of a total absence of probity and Honor, that we can no longer bear
            with the Corps. As to the meer laying out the City we do not
            fear any difficulty. But the levelling the City and marking out the proper Drains,
            approach so quick, that a Man of real abilities in that Line, will be soon wanted, and
            perhaps the Time is not very distant, when it will be proper to have a real Enginier
            here in the public service. Unless you have some Gentleman in contemplation whose
            abilities recommend him to your Confidence, we think of inviting Mr Rivardi hither—when he came as a Companion to Dr Thornton, he made a strong
            impression on each of us, in the two or three Days he staid with us; we should not
            presume to lead his expectations farther, than to the levelling part, and a general view
            of the Surveying Department, which we think might both be attended to by him; as each
            must be done, if well done, on the same intimate knowledge of the Ground, and Design of
            the City.
          Mr Rivardi is not a Shewy man, but he seems to us one of those Characters, who
            maintains the Ground he has gained; we wish him to be introduced to you—It is said, that
            Mr Rittenhouse is well acquainted with him. We are sir very
            respectfully Your mo. obedt Servts
          
            Th. Johnson
            Dd: Stuart
            Danl. Carroll
          
        